PRE-CELL FORMATION ELECTRODES AND LITHIUM ION BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 6/7/2022:
Claims 1-5 have been canceled; claims 7-10 have been amended. No new matter has been entered.
Previous drawing objections and rejections under 35 USC 112(a) and 112(b) have been withdrawn.

Reasons for Allowance
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7-14 were rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement. Claims 7-14 were rejected under 35 U.S.C. §112(b) for indefiniteness.
In regards to the rejection of claims 7-14 under 35 U.S.C. § 112(a), Applicant has removed the phrase objected to by the Examiner in claims 7-10. In view of the above amendment and attendant argument, the §112(a) rejection of claims 7-14 has been obviated and withdrawn. 
Further, C-rate is a common term in the battery field used to define charge and discharge speed. As well known, if a cell charges or discharges in 1 hour, the cell is referred to as 1C; if a cell charges or discharges in 3 hours, the cell is referred to as 1/3C; and if a cell charges or discharges in 1/3 hour, the cell is referred to as 3C. As well known, the higher the number (C-rate), the faster the cell is being charged or discharged. 
With respect to the rejection of claims 7-14 under 35 U.S.C. § 112(b) for alleged indefiniteness, the phrase "dependent on the first (or second) electrolyte additive", as used in claims 7-10, was determined to be unclear. The rejection has been obviated at least in view of the arguments and amendments presented above in response to the written description rejection.
As such, the Applicant has overcome the rejections under 35 USC 112(a) and (b) which have been withdrawn and claims 6-20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729